Citation Nr: 0828535	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The veteran had active duty service from November 1989 to 
September 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  

The veteran's claim for a left shoulder disorder is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A chronic skin disorder is not currently shown. 

2.  A chronic right shoulder disorder was not shown in-
service or for many years thereafter; a right shoulder 
disorder is unrelated to service.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active duty service; a current skin disorder is not shown.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  A right shoulder disorder was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims. 

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

Skin Disorder

The Board first considers the veteran's claim of a facial 
skin disorder.  His service treatment records indicate that 
he began experiencing a facial skin disorder, diagnosed as 
pseudofolliculitis barbae (PFB), beginning in November 1994.  
He was directed to refrain from shaving with a razor and 
using clippers instead.  Subsequent records reflect that he 
continued to refrain from razor shaving.  In March 1999 
examination, he exhibited no facial scarring and no visible 
lesions.  Therefore, there is no evidence of a chronic skin 
disorder in service.

In January 2003, the veteran filed the current claim.  At a 
November 2003 VA medical examination, he indicated a history 
of pustules and bumps on his face while in-service.  Physical 
examination revealed some papules on the veteran's face, but 
the examiner concluded that there was no "active disease and 
no residuals from [the] old disease."  The diagnosis was 
tinea barbae by history.  

For entitlement to compensation, the evidence must show the 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  For 
definitional purposes, PFB is defined as erythematous 
follicular papules or pustules resulting from close shaving 
of very curly hair.  On the other hand, tinea barbae is 
defined as a follicular infection.  See Stedman's Medical 
Dictionary, 26th ed.  

Significantly, the veteran has exhibited no current chronic 
skin disorder.  In the absence of an identified disease or 
injury, service connection may not be granted.  See Sanchez-
Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  As such, the 
appeal is denied.



Right Shoulder Disorder

The veteran's service treatment records indicate that he was 
involved in a motor vehicle accident in October 1990.  He 
experienced "generalized tenderness" to his upper back and 
neck, and was diagnosed with a muscle strain.  There was no 
indication of shoulder pathology.   There were no other 
complaints related to the right shoulder during his remaining 
period of active duty.  Therefore, the evidence does not show 
a chronic right shoulder disorder in service.  

The evidence does not reflect right shoulder complaints until 
the veteran filed the current claim in January 2003.  In a 
March 2003 VA examination, he reported shoulder problems 
without any specific detail.  After a physical examination, 
the diagnoses included shoulder sprain.

In this case, the Board emphasizes the multi-year gap between 
discharge from military service (1999) and initial reported 
symptoms related to a right shoulder disorder in 2003 (nearly 
15-years).  As such, the evidence does not support the claim 
based on continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

In addition to the documented post service treatment records, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued right shoulder symptoms since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
service records were absent of any complaints for many years 
prior to his separation.  Moreover, the post-service evidence 
does not reflect treatment related to a right shoulder 
disorder for many years following active service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for a right shoulder 
disorder for many years following active duty discharge and 
finds his recollections as to symptoms experienced in the 
distant past, made in connection with a claim for benefits, 
to be less probative.  Therefore, continuity has not here 
been established, either through the competent evidence or 
through his statements.

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  In this case, no physician or health care 
professional has established a nexus between the veteran's 
current complaints and active duty service.    

The Board has also considered the veteran's statements 
asserting a relationship between his current right shoulder 
disorder and active duty service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright, 2 Vet. App. at 
25 (holding that interest in the outcome of a proceeding may 
affect the credibility of testimony).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2003 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO obtained his service treatment 
records and the veteran submitted private treatment records 
relating to the treatment of the above claimed disorders.

Next, a specific VA medical opinion pertinent to the skin 
disorder claim was obtained in January 2003, and a VA 
examination for his right shoulder was conducted in March 
2003.  While no opinion was rendered as to the etiology of 
right shoulder symptomatology, there is no medical evidence 
suggesting a nexus or credible evidence of continuity of 
symptomatology such to warrant another remand.  Therefore, 
the available records and medical evidence have been obtained 
in order to make adequate determinations as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a skin disorder is denied.

Service connection for a right shoulder disorder is denied.


REMAND

With respect to the remaining claim for a left shoulder 
disorder, the Board finds that a VA medical opinion is 
necessary for further consideration of this claim.  

After the veteran's motor vehicle accident in October 1990, 
he experienced pain and tenderness to his neck and upper 
back.  Although the neck and shoulder disorders were 
classified as a strain at that time, the Board notes that in 
March 1999 he complained of his left shoulder "going numb" 
when laying on his left side.  

He also noted in a physical therapy report in March 1999 that 
he experienced "throbbing pain" in the left side of his 
neck, tightness in his left forearm, and numbness in his left 
hand when lying on his left side.  The veteran again 
complained in May 1999 of pain in the left side of his neck 
with "occasional radiation into [the left] elbow"

At a medical evaluation in April 2004, the veteran again 
noted pain "mainly on the left side, however stiffness is 
across the top of both shoulders and into his neck."  At 
that examination, he stated that he pinched a nerve in that 
vehicular accident and the examining physician noted that the 
veteran already had a diagnosis of a "cervical strain with 
radiculopathy."  He also exhibited numbness in his left 
shoulder "probably due to scalene muscle tightness 
compressing on the nerve."  

The veteran's VA examination in Mach 2003 noted that he had 
less than normal range of motion, and diagnosed his disorder 
as a muscle strain.  However, there is no evaluation of his 
radiating pain, nor is there any opinion of etiology of these 
symptoms.

Accordingly, the case is REMANDED for the following actions:

1. The RO should make arrangements for the 
veteran to be afforded an examination to 
evaluate his left shoulder complaints.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination. Any testing deemed necessary 
should be performed. All pertinent 
pathology found on examination should be 
noted in the report of the evaluation.

Specifically, the examiner is requested to 
express an opinion as to the following:

(a)  What is the appropriate diagnosis 
for the veteran's current left shoulder 
symptomatology?  

(b)  Does the record establish that there 
is a 50 percent probability or greater 
that the veteran's current left shoulder 
disorder had its onset during service or 
is in any other way causally related to 
military service?

(c)  what, if any, relationship does the 
veteran's left shoulder symptomatology 
have with his service-connected cervical 
spine disability?

In responding to these questions, the 
examiner should indicate the degree to 
which the opinions are based upon the 
objective findings of record as opposed to 
the history as provided by the veteran.

2. Thereafter, the RO should re-adjudicate 
the issue on appeal. If the benefits 
sought remain denied, the veteran and the 
representative should be provided with a 
supplemental statement of the case (SSOC). 
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


